            Case 3:18-cv-01825-AC    Document 90      Filed 10/20/20     Page 1 of 4




Michael E. Haglund, OSB No. 772030
email: mhaglund@hk-law.com
Christopher Lundberg, OSB No. 941084
Email: clundberg@hk-law.com
Eric J. Brickenstein, OSB No. 142852
Email: ebrickenstein@hk-law.com
HAGLUND KELLEY LLP
200 S.W. Market Street, Suite 1777
Portland, Oregon 97201
Phone: (503) 225-0777
Facsimile: (503) 225-1257
       Attorneys for Defendants
       Günter Cramer
       and Simon Heck

                         IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     (Portland Division)

CLIMAX PORTABLE MACHINE TOOLS,
INC. an Oregon corporation,                     Case No.:   3:18-cv-01825-AC

                Plaintiff,                      DEFENDANTS GÜNTER CRAMER AND
       v.                                       SIMON HECK’S OPPOSITION TO
                                                PLAINTIFF’S MOTION FOR LEAVE TO
GÜNTER CRAMER, an individual, SIMON             FILE REPLY IN SUPPORT OF MOTION
HECK, an individual, and JOHN DOES 1            TO COMPEL
through 3, individuals,

                Defendants.



       Defendants Günther Cramer and Simon Heck respectfully oppose plaintiff Climax

Portable Machine Tools, Inc.’s (“Climax”) Motion for Leave to File Reply in Support of Motion

to Compel. This opposition is supported by the record herein and the following memorandum.

       ///

       ///


 Page 1 – DEFENDANTS GÜNTER CRAMER AND                                       HAGLUND KELLEY LLP
                                                                              ATTORNEYS AT LAW
 SIMON HECK’S OPPOSITION TO PLAINTIFF’S                                200 SW MARKET STREET, SUITE 1777
                                                                              PORTLAND, OR 97201
 MOTION FOR LEAVE TO FILE REPLY IN SUPPORT
 OF MOTION TO COMPEL
         Case 3:18-cv-01825-AC          Document 90       Filed 10/20/20     Page 2 of 4




                                        MEMORANDUM

       Climax’s request for leave to file excess briefing on its Motion to Compel (the

“Discovery Motion”) should be denied under Local Rule 26-3, which prohibits reply briefs in

support of discovery motions. Local Rule 26-3(c), titled “No Replies,” provides that absent

contrary direction from the Court, “a movant may not file a reply supporting a discovery

motion.” The Rule expresses a clear preference that briefing on discovery motions should

ordinarily be limited to the movant’s opening brief and the opposing party’s response.

       This is the second time that Climax has asked the Court for excess briefing on an

ordinary discovery motion. As it did when it requested (and was denied) leave to file an extra

brief in support of its motion for jurisdictional discovery, Climax gives no good reason and cites

no authority that would justify briefing beyond what the Local Rules allow. Rather, Climax

simply claims that its Discovery Motion is “critical” and that it would therefore like to have the

last word in reply to defendants’ opposition. Plaintiff’s preference notwithstanding, there is no

valid reason for the Court to entertain Climax’s bald request for special solicitude.

       The parties’ positions and arguments are simple. Climax claims Mr. Cramer should be

required to hand over a slew of Trawema’s trade secrets and corporate records by virtue of his

position with the company, even though Trawema was dismissed for lack of personal jurisdiction

and the Court has already denied several identical requests. Defendants oppose the requested

discovery because, among other reasons, the Court’s lack of jurisdiction over Trawema prevents

it from ordering the production of corporate records. Defendants also make a common sense and

well-supported argument that Climax’s request to compel production of Trawema’s (its direct

competitor) corporate records is highly inappropriate where Climax cannot even articulate what


 Page 2 – DEFENDANTS GÜNTER CRAMER AND                                           HAGLUND KELLEY LLP
                                                                                  ATTORNEYS AT LAW
 SIMON HECK’S OPPOSITION TO PLAINTIFF’S                                    200 SW MARKET STREET, SUITE 1777
                                                                                  PORTLAND, OR 97201
 MOTION FOR LEAVE TO FILE REPLY IN SUPPORT
 OF MOTION TO COMPEL
         Case 3:18-cv-01825-AC          Document 90     Filed 10/20/20     Page 3 of 4




it claims Mr. Cramer stole, let alone why rooting around Trawema’s business is relevant or

proportionate to its claims against Mr. Cramer.

       These straightforward facts do not warrant departure from the standard briefing practices

adopted by this Court in the Local Rules. Climax filed its motion on September 23, 2020. After a

brief stipulated extension, defendants timely filed their response on October 16. Under LR 26-3,

the motion is fully briefed and ready to be taken under advisement on October 23, per the

Court’s scheduling order. ECF No. 85.

       Dated this 20th day of October, 2020.

                                     HAGLUND KELLEY LLP
                                     By: s/Eric J. Brickenstein
                                     Christopher Lundberg, OSB No. 941084
                                     clundberg@hk-law.com
                                     Michael E. Haglund, OSB No. 772030
                                     mhaglund@hk-law.com
                                     Eric J. Brickenstein, OSB No. 142852
                                     ebrickenstein@hk-law.com

                                     200 SW Market Street, Ste. 1777
                                     Portland, OR 97201
                                     (503) 225-0777
                                     Attorneys for Defendants
                                     Günter Cramer, and Simon Heck




 Page 3 – DEFENDANTS GÜNTER CRAMER AND                                         HAGLUND KELLEY LLP
                                                                                ATTORNEYS AT LAW
 SIMON HECK’S OPPOSITION TO PLAINTIFF’S                                  200 SW MARKET STREET, SUITE 1777
                                                                                PORTLAND, OR 97201
 MOTION FOR LEAVE TO FILE REPLY IN SUPPORT
 OF MOTION TO COMPEL
         Case 3:18-cv-01825-AC          Document 90       Filed 10/20/20     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of October, 2020, I served a true copy of the
foregoing DEFENDANTS GÜNTER CRAMER AND SIMON HECK’S OPPOSITION TO
PLAINTIFF’S MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF MOTION TO
COMPEL on the following:

        Philip M. Guess
        K&L Gates LLP (Seattle)
        925 Fourth Avenue, Suite 2900
        Seattle, WA 98104-1158
        Philip.guess@klgates.com

        John C. Rothermich
        K&L Gates LLP
        1 SW Columbia Street, Suite 1900
        Portland, OR 97258
        John.rothermich@klgates.com

            Attorneys for Plaintiff
by the following indicated method(s):

       by mailing a full, true and correct copy thereof in a sealed first-class postage prepaid
       envelope, addressed to the foregoing attorney at the last known office address of the
       attorney, and deposited with the United States Post Office at Portland, Oregon on the date
       set forth above.

       by causing a full, true and correct copy thereof to be hand delivered to the attorney at the
       last known address listed above on the date set forth above.

       by sending a full, true and correct copy thereof via overnight mail in a sealed, prepaid
       envelope, addressed to the attorney as shown above on the date set forth above.

       by faxing a full, true and correct copy thereof to the attorney at the fax number shown
       above, which is the last-known fax number for the attorney’s office on the date set forth
       above.

       by transmitting full, true and correct copies thereof to the attorneys through the court’s
       CM/ECF system on the date set forth above.

                                      s/Eric J. Brickenstein_______________
                                      Eric J. Brickenstein, OSB No. 142852
                                      Of Attorneys for Defendants
                                      Günter Cramer, and Simon Heck




Page 1 – CERTIFICATE OF SERVICE
